Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/09/2021. Claims 1-18 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/09/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 03/24/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010280642.7, filed on 04/10/2020.
Claim Objections
Claim 2 is objected to because of the following informalities:  “and storing wordsof the electronic texts which are consistent with the pre-stored keywords.” should be changed to read “and storing words of the electronic texts which are consistent with the pre-stored keywords.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, for example reciting  “extract keywords in the electronic texts according to the database; generate a trigger condition based on the extracted keywords;” is directed to performing a mental process, extracting traffic rules defined as keywords by using an established database, to send a driving assistance command when a trigger condition is satisfied, lacking an element to incorporate the driving assistance command as a control signal. For example, a human could evaluate electronic texts of traffic rules to extract relevant keywords according to an established database, and generate a trigger condition on the basis of the extracted keywords. 
Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the recited “processor” & “storage device” for example are merely generic elements which link the abstract idea to a particular technological environment, providing nothing more than generic structures to perform the abstract idea, and as such cannot be considered a practical application. Furthermore, establishing a database of traffic related words, obtaining electronic texts of traffic rules and current vehicle parameters is considered to be insignificant extra-solution data gathering, merely gathering the data used to perform the abstract idea. Additionally, the sending of a command when a trigger condition is satisfied is directed to insignificant extra solution data-outputting, merely incorporating a step defining when to output a driving assistance command, lacking an element to incorporate the driving assistance command as a control signal. MPEP § 2106.05(g). 
Under step 2B, the “processor” & “storage device” would still be a general linking and insufficient to be considered significantly more than the abstract idea, either individually or in combination with establishing a database of traffic related words, obtaining electronic texts of traffic rules and current vehicle parameters, as well as sending of a driving assistance command, which is still considered to be insignificant extra-solution data activity, merely gathering the data used to perform the abstract idea and outputting a command rather than incorporating the command a control signal, MPEP § 2106.05(g), lacking an element or specific limitation other than what is well-understood, routine and conventional activity in the art.  Accordingly, the claim is not patent eligible. Claims 2-9 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claim 2 does not recite additional elements that amount to significantly more than the recited mental process, because the claim is further directed to a mental process and insignificant post solution activity. For example, reciting the step “The vehicle of claim 1, wherein "extract the keywords in the electronic text according to the database" comprises: comparing the electronic texts with the pre-stored keywords;” merely further defines the extraction of keywords as a comparison performed by the processer, generically linking the abstract idea to a technological environment, however providing no elements which exclude the abstract idea from being performed in the human mind, MPEP § 2106.05(h). Further “and storing wordsof the electronic texts which are consistent with the pre-stored keywords.” Is directed to insignificant post-solution data activity, merely storing data acquired by performing the abstract idea rather than incorporating the data as control signal, MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 3 & 9 do not recite additional elements that amount to significantly more than the recited mental process, because the claims directed to generic linking. For example, generically reciting the environment of the pre-stored keywords, and a well-known routine environment such as the internet for downloading the electronic texts of traffic rules. No elements which exclude the abstract idea from being performed in the human mind are provided, MPEP § 2106.05(h).
Claims 4, 6-8 do not recite additional elements that amount to significantly more than the recited mental process, because the claims are insignificant extra solution activity, and data gathering steps. For example, reciting the parameters to gather, such as the parameters related to the environment of a vehicle, through well-known routine and conventional methods such as the internet, merely determine the data that is used to perform the abstract idea and send a command when a trigger condition is satisfied, and do not perform any further functions. While the data is determined, it is not selected nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, MPEP § 2106.05(g).
Claim 5 does not recite additional elements that amount to significantly more than the recited mental process, because the claim is directed applying a trigger condition. For example, reciting preset driving scenarios and preset driving operations, for merely determining when to apply the trigger condition and send a command when a trigger condition is satisfied via a generic processor, and does not perform any further functions. While the trigger condition is generated, it is not used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, MPEP § 2106.05(f).
Claims 10-18 are also rejected under 35 U.S.C. 101 under the same rationale as claims 1-9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matus et. al. (U.S. Publication No. 2019/0244516).
Regrading claim 1
Matus discloses “A vehicle comprising: a processor;” (See Matus [0061] disclosing that the computer-executable component used to perform the method 100, may be a processor. The method may be carried out by the vehicle itself, see [0011]).
Matus discloses “and a storage device, the storage device configured to store one or more programs which, when executed by the processor, cause the processor to: establish a database, wherein the database comprises a plurality of pre-stored keywords, the pre-stored keywords are defined as words related to traffic;” (See Matus [0034] disclosing a database of traffic data, and parsing said database by applying natural language processing algorithms, see [0035]. [0042] further discloses that both the movement datasets and the supplementary datasets, may include extracting features and in particular textual features associated with textually-described traffic laws.).
Matus discloses “obtain electronic texts of traffic rules;” (See Matus [0025] disclosing collecting movement datasets, which include traffic laws, & [0042] disclosing processing a data set, including extracting features and in particular textual features associated with textually-described traffic laws.).
Matus discloses “extract keywords in the electronic texts according to the database;” (See Matus [0034] disclosing collecting traffic information by querying a database and [0041] disclosing that the feature extraction, for the textual features associated with textually-described traffic laws. Textual features may be associated with “word frequency” or “words” see [0042]).
Matus discloses “generate a trigger condition based on the extracted keywords;” (See Matus Fig. 1, Char. S140, disclosing determining a traffic characteristic, based on the movement data, the movement data including traffic laws, see [0025]. Determining a compliance parameter such as a suitable speed for a road (see [0032]), for initiating an action, is a trigger condition based on the extracted textual traffic laws from the queried database.).
Matus discloses “obtain a plurality of current driving parameters of the vehicle;” (See Matus [0022] disclosing obtaining a movement dataset and [0023] disclosing the movement dataset may include position, velocity and acceleration. The dataset is collected during a time period of vehicle movement, see Fig. 1, Char. S110).
Matus discloses “and send a driving assistance command when the plurality of current driving parameters satisfies the trigger condition.” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055]).
Regrading claim 2
Matus discloses “The vehicle of claim 1, wherein "extract the keywords in the electronic text according to the database" comprises: comparing the electronic texts with the pre-stored keywords;” (See Matus [0044] disclosing that the determined traffic related characteristics may be based upon a comparison of the movement features and other suitable data. The textual feature dataset comprising “word frequency” or “words” see [0042]).
Matus discloses “and storing words of the electronic texts which are consistent with the pre-stored keywords.” (See Matus [0051] disclosing that the traffic characterization models may be stored.).
Regrading claim 3
Matus discloses “The vehicle of claim 1, wherein the pre-stored keywords comprise traffic-related noun words, driving-related verb words, or a combination of the traffic-related noun words and the driving-related verb words.” (See Matus [0010] disclosing that the movement features may include speed limitation compliance for example, which may be a noun or a verb relating driving word, in a parsed dataset see [0035]).
Regrading claim 4
Matus discloses “The vehicle of claim 1, wherein "obtain the electronic texts of the traffic rules" comprises: obtain position information of the vehicle;” (See Matus [0023] disclosing that the movement datasets may include position.).
Matus discloses “and obtain the electronic texts of the traffic rules by automatically downloading from the Internet or automatically switching to the traffic rules in different languages according to the position information of the vehicle.” (See Matus [0035] disclosing collecting traffic data through online sources and [0039] disclosing collecting temporal data corresponding to the when a driving session is occurring and where, such as a school zone.).
Regrading claim 5
Matus discloses “The vehicle of claim 1, wherein the trigger condition comprises a preset driving scenario and a preset driving operation,” (See Matus [0039] disclosing a preset example such as “a lower speed limit in a school zone at times when children are present,”.).
Matus discloses “the preset driving scenario is established according to the extracted keywords,” (See Matus [0036] disclosing that the validation of the traffic law is performed based off of determining a traffic related characteristic based on the movement features and/or supplemental features (Fig. 1, Char. S140).).
Matus discloses “and the preset driving operation complies with the traffic rules,” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055]).
Matus discloses “when the vehicle is driving in the preset driving scenario and the driving of the vehicle does not comply with the preset driving operation, the trigger condition is triggered.” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055] initiating an action, is a trigger condition based on the extracted textual traffic laws from the queried database.).
Regrading claim 6
Matus discloses “The vehicle of claim 1, wherein the plurality of current driving parameters comprises at least one of a vehicle-related parameter, a traffic-related parameter, a driver-related parameter, a passenger-related parameter, and a traffic-related parameter” (See Matus [0025] disclosing collecting movement datasets including position velocity acceleration data (vehicle related parameters), traffic laws (traffic related parameter), and [0022] disclosing traffic characteristics associated with users (driver and passenger).).
Regrading claim 7
Matus discloses “The vehicle of claim 6, wherein the vehicle-related parameter comprises at least one or more of a speed, an acceleration, a relative position, a yaw angle, an indicator status, a driving direction, a driving distance, an accelerator pedal signal, a braking signal, and a steering signal.” (See Matus [0023] disclosing collecting movement datasets including position velocity acceleration data.).
Regrading claim 8
Matus discloses “The vehicle of claim 6, wherein the traffic-related parameter comprises at least one of a road-related parameter, a pedestrian-related parameter, a signal light-related parameter, a traffic sign-related parameter, an environment-related parameter, and a distance between the vehicle and another front, back, left, or right vehicle.” (See Matus [0025] disclosing traffic laws such as moving violations (A road related parameter), and visual indicators such as traffic lights and road signs (sign, environment and signal related parameters)).
Regrading claim 9
Matus discloses “The vehicle of claim 1, wherein the electronic texts of the traffic rules are obtained through OCR technology or downloading from the Internet.” (See Matus [0035] disclosing collecting traffic data through online sources.).
Regrading claim 10
Matus discloses “A driving assistance method for operating a vehicle, comprising: establishing a database, wherein the database comprises a plurality of prestored keywords, the pre-stored keywords are defined as words related to traffic;” (See Matus [0034] disclosing a database of traffic data, and parsing said database by applying natural language processing algorithms, see [0035]. [0042] further discloses that both the movement datasets and the supplementary datasets, may include extracting features and in particular textual features associated with textually-described traffic laws.).
Matus discloses “obtaining electronic texts of traffic rules;” (See Matus [0025] disclosing collecting movement datasets, which include traffic laws, & [0042] disclosing processing a data set, including extracting features and in particular textual features associated with textually-described traffic laws.).
Matus discloses “extracting keywords in the electronic texts according to the database;” (See Matus [0034] disclosing collecting traffic information by querying a database and [0041] disclosing that the feature extraction, for the textual features associated with textually-described traffic laws. Textual features may be associated with “word frequency” or “words” see [0042]).
Matus discloses “generating a trigger condition based on the extracted keywords;” (See Matus Fig. 1, Char. S140, disclosing determining a traffic characteristic, based on the movement data, the movement data including traffic laws, see [0025]. Determining a compliance parameter such as a suitable speed for a road (see [0032]), for initiating an action, is a trigger condition based on the extracted textual traffic laws from the queried database.).
Matus discloses “obtaining a plurality of current driving parameters of the vehicle;” (See Matus [0022] disclosing obtaining a movement dataset and [0023] disclosing the movement dataset may include position, velocity and acceleration. The dataset is collected during a time period of vehicle movement, see Fig. 1, Char. S110).
Matus discloses “and sending a driving assistance command when the plurality of current driving parameters satisfies the trigger condition.” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055]).
Regrading claim 11
Matus discloses “The driving assistance method of claim 10, wherein the step of extracting keywords in the electronic texts according to the database comprises: comparing the electronic texts with the pre-stored keywords;” (See Matus [0044] disclosing that the determined traffic related characteristics may be based upon a comparison of the movement features and other suitable data. The textual feature dataset comprising “word frequency” or “words” see [0042]).
Matus discloses “and storing words of the electronic texts which are consistent with the pre-stored keywords.” (See Matus [0051] disclosing that the traffic characterization models may be stored.).
Regrading claim 12
Matus discloses “The driving assistance method of claim 10, wherein the pre-stored keywords comprise traffic-related noun words, driving-related verb words, or a combination of the traffic-related noun words and the driving-related verb words.” (See Matus [0010] disclosing that the movement features may include speed limitation compliance for example, which may be a noun or a verb relating driving word, in a parsed dataset see [0035]).
Regrading claim 13
Matus discloses “The driving assistance method of claim 10, wherein the step of obtaining electronic texts of the traffic rules comprises: obtaining position information of the vehicle;” (See Matus [0023] disclosing that the movement datasets may include position.).
Matus discloses “and obtaining the electronic texts of the traffic rules by automatically downloading from the Internet or automatically switching to the traffic rules in different languages according to the position information of the vehicle.” (See Matus [0035] disclosing collecting traffic data through online sources and [0039] disclosing collecting temporal data corresponding to the when a driving session is occurring and where, such as a school zone.).
Regrading claim 14
Matus discloses “The driving assistance method of claim 10, wherein the trigger condition comprises a preset driving scenario and a preset driving operation,” (See Matus [0039] disclosing a preset example such as “a lower speed limit in a school zone at times when children are present,”.).
Matus discloses “the preset driving scenario is established according to the extracted keywords,” (See Matus [0036] disclosing that the validation of the traffic law is performed based off of determining a traffic related characteristic based on the movement features and/or supplemental features (Fig. 1, Char. S140).).
Matus discloses “and the preset driving operation complies with the traffic rules,” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055]).
Matus discloses “when the vehicle is driving in the preset driving scenario and the driving of the vehicle does not comply with the preset driving operation, the trigger condition is triggered.” (See Matus Fig. 1, Char. S150 disclosing initiating a traffic related action on the basis of the traffic related characteristics. The action may include controlling one or more devices, including the vehicle, and modifying the operation of the vehicle on the basis of control instructions, see [0055] initiating an action, is a trigger condition based on the extracted textual traffic laws from the queried database.).
Regrading claim 15
Matus discloses “The driving assistance method of claim 10, wherein the plurality of current driving parameters comprise at least one of a vehicle-related parameter, a traffic-related parameter, a driver-related parameter, a passenger-related parameter, and a traffic-related parameter.” (See Matus [0025] disclosing collecting movement datasets including position velocity acceleration data (vehicle related parameters), traffic laws (traffic related parameter), and [0022] disclosing traffic characteristics associated with users (driver and passenger).).
Regrading claim 16
Matus discloses “The driving assistance method of claim 15, wherein the vehicle-related parameter comprises at least one or more of a speed, an acceleration, a relative position, a yaw angle, an indicator status, a driving direction, a driving distance, an accelerator pedal signal, a braking signal, and a steering signal.” (See Matus [0023] disclosing collecting movement datasets including position velocity acceleration data.).
Regrading claim 17
Matus discloses “The driving assistance method of claim 15, wherein the traffic-related parameter comprises at least one of a road-related parameter, a pedestrian-related parameter, a signal light-related parameter, a traffic sign-related parameter, an environment-related parameter, and a distance between the vehicle and another front, back, left, or right vehicle.” (See Matus [0025] disclosing traffic laws such as moving violations (A road related parameter), and visual indicators such as traffic lights and road signs (sign, environment and signal related parameters)).
Regrading claim 18
Matus discloses “The driving assistance method of claim 10, wherein the electronic texts of the traffic rules are obtained through OCR technology or downloading from the Internet.” (See Matus [0035] disclosing collecting traffic data through online sources.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitagawa et. al. (U.S. Publication No. 2019/0016345) discloses a driving assistance apparatus, that may determine a current traffic regulation in the environment of a vehicle and send a command to the vehicle for complying with a current traffic regulation (See abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664